 Case 6:20-cv-00652-JDK-JDL Document 9 Filed 02/05/21 Page 1 of 2 PageID #: 38




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
HERMAN LEE KINDRED, #0671207,                §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §     Case No. 6:20-cv-652-JDK-JDL
                                             §
TDCJ DIRECTOR, et al.,                       §
                                             §
      Defendants.                            §
                                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Herman Lee Kindred, a prisoner within the Texas Department of

 Criminal Justice, proceeding pro se, filed this civil rights lawsuit pursuant to 42

 U.S.C. § 1983.     This case was referred to United States Magistrate Judge, the

 Honorable John D. Love, for findings of fact, conclusions of law, and recommendations

 for disposition.

        On December 29, 2020, Judge Love issued a Report and Recommendation in

 this case. Docket No. 3. In that Report, Judge Love found that Plaintiff accumulated

 at least three strikes prior to filing this lawsuit pursuant to 28 U.S.C. § 1915(g).

 Accordingly, the Report recommended that Plaintiff’s motion to proceed in forma

 pauperis be denied and that the case be dismissed, with prejudice for the purpose of

 proceeding in forma pauperis. Judge Love further recommended that the case should

 proceed if Plaintiff paid the full filing fee within fifteen days of the dismissal order.

        Where a party timely objects to the Report and Recommendation, the Court



                                             1
Case 6:20-cv-00652-JDK-JDL Document 9 Filed 02/05/21 Page 2 of 2 PageID #: 39




reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

record and makes an independent assessment under the law. Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

ten to fourteen days).

      In his February 1, 2021 objections, Plaintiff states that he paid the $402 filing

fee on or about January 4, 2021. Docket No. 7. However, a review of the docket in

this case and case numbers 6:20-cv-540, and 6:21-cv-11 does not reflect that a filing

fee has been received in any of these cases.

      Having reviewed Plaintiff’s objections de novo, the Court concludes that the

objections are without merit and that the findings and conclusions of the Magistrate

Judge are correct.       Accordingly, the Court hereby ADOPTS the Report and

Recommendation of the United States Magistrate Judge (Docket No. 3) as the

findings of this Court. The Court DISMISSES Plaintiff’s civil rights lawsuit, with

prejudice for purposes of proceeding in forma pauperis under 28 U.S.C. § 1915(g), but

without prejudice as to the refiling of his lawsuit without seeking in forma pauperis

status. Plaintiff may resume this lawsuit by paying the full $400 filing fee within

fifteen days of this Order.

        So ORDERED and SIGNED this 5th day of February, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE


                                          2
